Case 2:18-cv-03605-AB-FFM Document 33 Filed 05/21/19 Page 1 of 3 Page ID #:495



  1   Brian Brazier, Esq. (SBN: 245004)
  2   Price Law Group, APC
      8245 N. 85th Way
  3   Scottsdale, AZ 85258
      Tel: 818.600.5564
  4   Fax: 818.600.5464
  5   brian@pricelawgroup.com
      Attorneys for Plaintiff,
  6   Thomas J. Baggaley, Jr.
  7
  8
  9                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11                                               Case No. 2:18-cv-03605-AB-FFM
      THOMAS J. BAGGALEY, JR.,
 12                 Plaintiff,                    STIPULATION OF DISMISSAL OF
 13                                               DEFENDANT WELLS FARGO
      vs.                                         BANK, N.A. WITH PREJUDICE
 14
 15   WELLS FARGO BANK, N.A.,
 16                 Defendant.
 17
 18
 19
             Plaintiff Thomas J. Baggaley, Jr., by and through his counsel of record, Price Law
 20
 21   Group, APC., and Defendant Wells Fargo Bank, N.A. (“Defendant”) by and through its

 22   counsel of record, Womble Bond Dickinson (US) LLP, hereby stipulate to dismiss
 23   Defendant from the action, with prejudice, pursuant to Rule 41(a)(ii), with each party to
 24
      bear its own costs and attorneys’ fees.
 25
 26          //

 27          //
 28

                                                                         STIPULATION OF DISMISSAL
                                                -1-
Case 2:18-cv-03605-AB-FFM Document 33 Filed 05/21/19 Page 2 of 3 Page ID #:496



  1   Dated: May 21, 2019                       PRICE LAW GROUP, APC
  2
                                                By:/s/ Brian Brazier .
  3                                             Brian Brazier, Esq. (SBN: 245004)
                                                Price Law Group, APC
  4                                             8245 N. 85th Way
  5                                             Scottsdale, AZ 85258
                                                Tel: 818.600.5564
  6                                             Fax: 818.600.5464
                                                brian@pricelawgroup.com
  7
                                                Attorneys for Plaintiff,
  8                                             Thomas J. Baggaley, Jr.
  9
 10
      Dated: May 21, 2019                       WOMBLE BOND DICKINSON (US) LLP
 11
 12
                                                By:/s/ Nadia D. Adams
 13                                             Nadia D. Adams, Esq. (SBN 270428)
                                                Nadia.Adams@wbd-us.com
 14
                                                WOMBLE BOND DICKINSON (US) LLP
 15                                             12400 Wilshire Blvd., Suite 700
                                                Los Angeles, CA 90025
 16                                             Telephone: (424) 369-2038
 17                                             Attorneys for Defendant
                                                WELLS FARGO BANK, N.A.
 18
 19
                                  ATTESTATION OF SIGNATURE:
 20
 21          Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I, Brian Brazier, hereby
 22   attest that concurrence in the filing of this document and its content has been obtained from

 23   Nadia D. Adams.

 24
 25   Dated: May 21, 2019                       /s/Brian Brazier
 26
 27
 28

                                                                            STIPULATION OF DISMISSAL
                                                  -2-
Case 2:18-cv-03605-AB-FFM Document 33 Filed 05/21/19 Page 3 of 3 Page ID #:497



  1                                 CERTIFICATE OF SERVICE
  2
             I hereby certify that on May 21, 2019, I electronically filed the foregoing with the
  3   Clerk of the Court using the ECF system, which will send notice of such filing to all
  4   attorneys of record in this matter.
  5
             /s/ Aileen De Los Angeles
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                           STIPULATION OF DISMISSAL
                                                 -3-
